BROWN, J.
The defendant was convicted of a violation of the prohibition law on a trial had before the court without the intervention of a jury, and a fine of $50 was assessed against him. Upon failure to pay the fine and costs, or to confess judgment therefor, he was sentenced by the court to perform hard labor for the county of Walker for a period of 30 days to pay the fine and an additional term of 57 days, at the rate of 75 *301cents per day, for the payment of the costs. At the end of the sentence to hard labor for the payment of the costs, and immediately following the stated amount of costs, are these words: “And the said hard labor to end and terminate on the 27th day of November, 1914.” These words are not necessary to the regularity and validity of the sentence, and the statute does not contemplate that the court shall fix the date on which the sentence shall end. Therefore these words can and should be treated as surplusage, and the judgment of the lower court will be corrected so as to strike from the judgment of sentence the following words: “And the said hard labor to end and terminate on the 27th day of November, 1914.”
There being no other irregularity appearing thereon, the judgment of the law and equity court, as thus corrected, will be affirmed.
Corrected and affirmed.